Citation Nr: 0211244	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-17 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

[The issue of entitlement to service connection for tinnitus 
will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who retired in February 1966 after 
more than 20 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board is undertaking additional development on the issue 
of service connection for bilateral tinnitus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDING OF FACT

The veteran had extensive noise exposure in service, and his 
current bilateral hearing loss is shown to have had its onset 
in service.  


CONCLUSION OF LAW

The veteran's bilateral hearing loss disability was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim, and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it first adjudicated the issue of service 
connection for bilateral hearing loss in October 1998.  The 
case has now been reviewed under the VCAA.  The veteran was 
advised of this in an April 2002 supplemental statement of 
the case (SSOC).  After reviewing the claims folder, the 
Board finds that there has been substantial compliance with 
the pertinent mandates of the VCAA and implementing 
regulations.  Discussions in the October 1998 rating 
decision, a statement of the case, and the SSOC, gave notice 
to the veteran of the information and medical evidence 
necessary to substantiate his claim, and of what was of 
record.  

The RO has obtained the veteran's service medical records, VA 
medical reports, and all identified records from private 
medical care providers.  He has been accorded VA 
examinations.  There is no indication that there is any 
relevant evidence outstanding.  Notice of the VCAA and 
implementing regulations was sent to the veteran in December 
2001.  As noted, the RO reviewed this case under the VCAA in 
April 2002 and notice was sent to the veteran.  The veteran 
is not prejudiced by the Board's review of the case based on 
the current record. 

Background

Service medical records do not appear to include a report of 
physical examination on the veteran's entrance on active 
duty.  However, the service records include whispered voice 
tests performed during the veteran's service (but prior to 
his separation from service) showing his hearing was 15/15, 
bilaterally.  Service personnel records reflect that the 
veteran's military occupational specialties included Medical 
Aidman, Truck Driver, and Airfield Ground Equipment 
Repairman.  The service included active duty with the 4th 
Field Maintenance Squadron, and the 9th Tactical 
Reconnaissance Squadron.  

The service records include a March 1962 audiological 
examination, when the veteran was evaluated for hearing 
conservation following 1 hour of noise exposure. The veteran 
complained of aural pain in the right ear.  On audiological 
examination, the pure tone thresholds, in decibels, converted 
for consistency from American Standards Association (ASA) to 
International Standard Organization (ISO) standards, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
45
20
LEFT
15
10
20
25
30

On a hearing conservation examination on October 11, 1965, 
the veteran's exposure to jet engine noise was noted.  It was 
noted that he worked the prior 12 years performing ground 
support on a flight line.  On audiological examination, the 
pure tone thresholds, in decibels (and as converted from ASA 
to ISO standards), were as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
45
55
LEFT
20
20
25
25
30
On the October 15, 1965, report of medical history on his 
retirement from service, the veteran reported that he had 
hearing loss.  The physician reported that the veteran had 
mild hearing loss at 6000 Hertz.  The corresponding 
examination report includes an audiological evaluation 
showing that the pure tone thresholds, in decibels (and as 
converted from ASA to ISO standards), were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
30
20
LEFT
15
10
15
25
20

The veteran filed a claim of service connection for bilateral 
hearing loss in April 1998.  In October 1998, the RO denied 
the veteran's claim of service connection for bilateral 
hearing loss, finding that the hearing levels detected on 
audiological evaluation on the veteran's retirement from 
service did not show he sustained in-service hearing loss 
under VA law and regulations.  [The Board notes that the 
hearing levels cited by the RO in the rating decision comport 
with the levels shown on the examination report before 
conversion from the ASA to ISO standards.]  

An April 1998 VA outpatient record indicates the veteran 
requested hearing aids to alleviate decreased hearing in both 
ears.  He told the medical care provider that he felt his 
decreased hearing is related to exposure to in-service 
acoustic trauma, specifically from exposure to field 
artillery.  

On VA audiological evaluation in November 1999, the pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
55
65
70
LEFT
N/A
40
55
70
60

Speech audiometry revealed speech recognition ability of 88 
percent in each ear.  The diagnosis was bilateral high 
frequency sensorineural hearing loss.  The audiologist stated 
that that audiological evaluation on the veteran's retirement 
from service revealed hearing loss at 6000 Hertz only, and 
the audiologist opined that the hearing loss is "mostly age 
related."  

The same audiologist performed a second VA audiological 
evaluation in January 2000.  Audiometric testing again showed 
a bilateral hearing loss.  The audiologist stated "I suspect 
that much of [the veteran's] hearing loss is age related.  I 
have no records (emphasis added) to support [service 
connection for] hearing loss/tinnitus disability."

Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Board finds that, as far as can be deduced from the 
service medical records, the veteran had normal hearing at 
his entry onto active duty.  The March 1962 audiological 
evaluation appears to be the earliest service medical record 
evidencing hearing impairment in service.  The record amply 
demonstrates noise exposure in service.  When the in-service 
audiometry is converted from ASA to ISO standards, it is 
clear that the veteran had elevated puretone thresholds in 
both ears in service, of sufficient degree in the right ear 
to be diagnostic of hearing loss disability under VA 
standards outlined above.  

The Board is well aware that the VA audiologist who conducted 
the audiological evaluations in November 1999 and January 
2000 opined that the veteran's current hearing loss is age 
related.  However, that opinion was based, apparently, on 
that audiologist being unaware that audiometric testing in 
service was under ASA standards, not the ISO standards 
currently in effect, and that conversion to ISO standards 
generally results in higher puretone thresholds. 

The evidence is fairly clear that the onset of the veteran's 
current bilateral hearing loss disability occurred in 
service.  Thus, service connection for such disability is 
warranted.  


ORDER

Service connection for bilateral hearing loss is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

